Citation Nr: 0903544	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The deceased was a member of the Recognized Guerilla Service 
from April 1945 to September 1945, and of the Regular 
Philippine Army Service from September 1945 to January 1946.  
He died in August 1968.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The decedent died in August 1968 as a result of heart 
failure secondary to hypertension.

2.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service or to a service-connected disability nor 
may it be presumed to have been related to service.

3.  At the time of the decedent's death, he was not service-
connected for any disability.

4.  The decedent did not possess the requisite service to 
allow his surviving spouse to qualify for VA nonservice-
connected death pension benefits.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & West Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2008).

2.  The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connected Death Benefits

To establish service connection for the cause of the 
veteran's death, the evidence must establish that a service-
connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease and 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury, incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a claimed disorder, there 
must be competent evidence showing: (1) Medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the claimant fails to demonstrate any one element, 
denial of service connection will result.

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

The appellant contends that the decedent had beriberi as a 
result of service and that his heart failure, the eventual 
cause of the veteran's death, was a residual of beriberi.  
She stated that the decedent had symptoms of beriberi that 
began in service and that he was eventually diagnosed with 
heart disease after service.  As shown on the certification 
by the Office of the Municipal Civil Registrar, the cause of 
death was heart failure secondary to hypertension.

At the time of the decedent's death, he was not service-
connected for any disability.

A review of the evidence indicates there is no competent 
medical evidence showing that the decedent's cause of death 
was related to his active service.

The decedent's separation examination, dated March 1946, does 
not show diagnosis or treatment of beriberi or heart disease 
or heart failure, providing evidence against this claim.   

The Board finds that the service and post-service records 
provides evidence against this claim, indicating a problem 
that began many years after service with no connection to 
service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

A statement from a doctor at the Republic of the Philippines 
Department of Health, dated August 2006, indicates that the 
decedent's former primary care doctors are deceased.  
However, he indicated that the decedent was treated for chest 
pains and numbness of the left arm, and that it was his 
opinion that the decedent died of service connected heart 
disease, heart failure.  Unfortunately, the doctor did not 
provide a rationale or medical records to support his 
opinion.  Further, the veteran was not "service connected" 
for a disease.  The doctor never examined the veteran.  
Therefore, the opinion has no probative value. 

Also of record are affidavits from the decedent's 
acquaintances and fellow service members.  The affidavit from 
L.O.J. indicates that he and the decedent served together and 
that the decedent had chest pains during service that 
developed into heart failure.  An affidavit from E.P.V. 
indicates that she served in the Medical Corps with the 
decedent's unit.  She stated that the decedent was treated 
for chest pains in 1943, which resulted in heart failure 
years later.  She stated that at the time of discharge the 
decedent was being treated for heart failure.

The Board has carefully considered the appellant's statements 
and the buddy statements.  The Board finds that they are 
competent, as lay persons, to report that as to which each 
has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, they are not competent to offer a medical 
opinion as to cause or etiology of the decedent's death, as 
there is no evidence of record that any of the affiants has 
specialized medical knowledge.  Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The statements and affidavits of the 
appellant and others are not competent medical evidence as to 
a nexus between the decedent's death and his service, or to 
symptomatology since service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of death.  There is no 
probative, competent medical evidence of record linking the 
decedent's death to service or to a disease or injury 
incurred in service.  No probative, competent medical 
evidence exists of a relationship between a heart condition 
and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

The Board finds that entitlement to service connection for a 
heart disability is not shown on a direct or presumptive 
basis.  Therefore, the provisions of 38 U.S.C.A.  § 5107(b) 
are not applicable, and that service connection is not 
warranted for the cause of the veteran's death.  The Board 
finds that the preponderance of the evidence is against that 
claim and that the claim must be denied.  38 U.S.C.A.  
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Nonservice Connected Death Benefits

The appellant also seeks VA nonservice-connected death 
pension benefits.  Nonservice-connected death pension is 
payable to the surviving spouse of a veteran of a war who has 
the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service.  38 
U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  "The Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R.  
§ 3.40(b)(c)(d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice- 
connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Therefore, the Board finds that the appellant 
is not eligible for the requested benefit.  The decedent's 
type of service is not one that can qualify a claimant for 
certain VA benefits such as a nonservice- connected death 
pension.

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the veteran's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required for the issue of 
nonservice connected death pension because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The Board finds that predecisional RO letter in September 
2006 substantially complied with the VCAA notice 
requirements.  This letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  She was asked to submit evidence and/or 
information in her possession to the RO.  

During his lifetime, the decedent had not been in receipt of 
an award of service connection for any disease or disability 
so there were no circumstances warranting a tailoring of the 
notice as indicated in Hupp.  As the claim is denied, any 
notice defect with respect to the potential issue of an 
effective date of award is moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Based upon the above, the Board finds that a reasonable 
person could be expected to understand from this notice what 
was needed to substantiate the claim.  The appellant has 
demonstrated her understanding that the dispositive issue on 
appeal concerns medical nexus evidence.  As such, the Board 
finds that there have been no notice errors that have 
resulted in any prejudice to the appellant or affected the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
All such records identified by the appellant were obtained by 
the RO.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In this case, the evidentiary record does not show 
that the cause of the decedent's death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under § 
5103A(d) of obtaining a medical opinion.  Cf. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent credible medical evidence showing 
or indicating a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an opinion 
is not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  See also 
McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 
2006) (discussing circumstances when a VA examination is 
required).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Legal entitlement to nonservice-connected death pension 
benefits is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


